Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Freiburger on 18 October 2021.
The claims have been amended as follows:
1.  (Previously Presented) A wastewater treatment system including biological treatment of sanitary sewage, the system including sewerage carrying wastewater to a biological treatment plant, and the system being subject to occasional overflows beyond capacity of the sewerage or of the biological treatment plant, comprising:
the biological treatment plant including a liquid side with biological treatment of an incoming stream of wastewater,
upstream of the biological wastewater treatment plant, a diverter for overflow wastewater beyond capacity of the sewerage or of the biological wastewater treatment plant, the overflow wastewater containing biological nutrients,
a screen positioned to screen the overflow wastewater, and
at least one non-biological and non-chemical/biological overflow treatment plant, positioned to receive the overflow wastewater from the diverter during a period of an overflow, each non-biological overflow treatment plant including means for overflow wastewater, and a membrane tank receiving the wastewater, the tank having submerged membranes through which coagulated wastewater is directed, the membranes being of a pore size sufficiently small to separate out and reduce bacteria, the non-biological overflow treatment plant being without activated carbon or zeolite treatment,
whereby each non-biological overflow treatment plant produces a physically treated permeate outflow greatly reduced in bacteria and solids, without requiring activated carbon or zeolite treatment.

2.  (Currently Amended) The wastewater system of claim 1, wherein each non-biological overflow treatment plant includes means for moving screened material from the screen and adding the screened material to the incoming stream of wastewater to the biological treatment plant.

3.  (Currently Amended) The wastewater system of claim 1, including means for moving solids separated out from the overflow wastewater by the membranes to the incoming stream of wastewater to the biological treatment plant.

4.  (Previously Presented) The wastewater system of claim 1, wherein the biological treatment plant is a solely sanitary sewage treatment plant.

5.  (Original) The wastewater system of claim 1, wherein the biological treatment plant is a combined sewage treatment facility, receiving sanitary sewage as well as 

6.  (Currently Amended) The wastewater system of claim 1, wherein the pore size of the membranes in the at least one non-biological overflow treatment plant is in the range of about 0.1 to 0.5 microns.

7.  (Currently Amended) The wastewater system of claim 1, wherein in each non-biological overflow treatment plant the pore size of the membranes is sufficiently small to remove essentially all bacteria.

8.  (Original) The wastewater system of claim 1, wherein the screen is positioned upstream of the diverter.

9.  (Currently Amended) The wastewater system of claim 1, wherein in each non-biological overflow treatment plant the means for coagulating comprises means for adding a coagulant to the screened wastewater upstream of the membrane tank, providing for coagulation to take place in the membrane tank.

10.  (Currently Amended) The wastewater system of claim 1, wherein in each non-biological overflow treatment plant the membrane tank is an open tank and includes in the membrane tank a flusher device that fills with wastewater when the membrane tank receives wastewater during a period of an overflow, and releases a sudden flush of 
  
11.  (Currently Amended) The wastewater system of claim 1, further including at least one first flush stormwater treatment plant receiving first flush stormwater from sewers or runoff streams for a set period of time after onset of a rainfall, irrespective of any overflow event, for treatment of the first flush stormwater containing a concentration of toxic materials, the at least one non-biological first flush stormwater treatment plant each including means for coagulating the  overflow wastewater, and a membrane tank receiving the wastewater, the tank having submerged membranes through which coagulated wastewater is directed, the membranes being of a pore size sufficiently small to separate out and reduce bacteria, the at least one non-biological first flush stormwater treatment plant each being without activated carbon or zeolite treatment. 

12.  (Currently Amended) A facility comprising a non-biological wastewater treatment plant for treatment of overflow in a sewerage system or for treating first flush stormwater, comprising:
a diverter upstream of the non-biological treatment plant for diverting wastewater beyond capacity of the sewerage system or of a biological wastewater treatment plant, the non-biological wastewater treatment plant comprising:
a screen positioned downstream of the diverter to screen incoming wastewater which contains biological nutrients, 

a membrane tank receiving the screened and coagulated wastewater, the tank having submerged membranes through which the screened and coagulated wastewater is directed, the membranes being of a pore size sufficiently small to separate out and substantially eliminate bacteria, as a sole means of eliminating bacteria and nutrients in the screened and coagulated wastewater,
whereby the non-biological wastewater treatment plant produces a physically treated permeate outflow to meet overflow discharge requirements.

13.  (Currently Amended) A wastewater treatment system including biological treatment of sanitary sewage, the system including sewerage carrying wastewater to a biological treatment plant, and the system being subject to occasional overflows beyond capacity of the sewerage or the biological treatment plant, comprising:
the biological treatment plant including a liquid side with biological treatment of an incoming stream of wastewater,
upstream of the biological wastewater treatment plant, a diverter for overflow wastewater beyond capacity of the sewerage or of the biological wastewater treatment plant, the overflow wastewater containing biological nutrients,
a screen positioned to screen the overflow wastewater,
at least one non-biological overflow treatment plant, positioned to receive the overflow wastewater from the diverter during a period of an overflow, each non-biological overflow treatment plant including means for coagulating the screened overflow wastewater, and a membrane tank receiving the wastewater, the tank having 
means for adding a disinfectant to the permeate outflow, 
whereby each non-biological overflow treatment plant produces a physically treated and disinfected permeate outflow greatly reduced in bacteria and solids without requiring activated carbon or zeolite treatment.

14.  (Currently Amended) A method for treating an overflow in a system of sewerage that includes a biological treatment plant, the overflow being beyond normal flow capacity of the biological treatment plant, comprising:
providing at least one non-biological overflow treatment plant, positioned in the sewerage system separate from the biological treatment plant, to receive overflow wastewater during a period of overflow, 
during the period of overflow, screening the overflow wastewater upstream of the non-biological overflow treatment plant, the overflow wastewater containing biological nutrients, 
in each non-biological overflow treatment plant, coagulating the screened overflow wastewater in the non-biological overflow treatment plant,
treating the coagulated overflow wastewater during the period of overflow in a membrane tank having submerged membranes through which the coagulated wastewater is directed, the membranes being of a pore size sufficiently small to 
during the period of overflow, discharging the permeate outflow to a nearby body of water, and
following the period of overflow, ceasing flow of overflow wastewater to the non-biological overflow treatment plant.

	15.  (Previously Presented) The wastewater treatment system of claim 1, wherein the submerged membranes constitute a sole means of reducing bacteria in the screened overflow wastewater, without disinfectant or other post-treatment.

16.  (Currently Amended) The method of claim 14, wherein at each non-biological overflow treatment plant the treatment of the wastewater in the membrane tank is a sole means of reducing biological nutrients and bacteria in the wastewater, without post-treatment.

17.  (Currently Amended) The method of claim 14, wherein the pore size of the membranes in each non-biological overflow treatment plant is in the range of about 0.1 to 0.5 microns.

18.  (Currently Amended) The method of claim 14, wherein in each non-biological overflow treatment plant the membrane tank is an open tank and includes in the membrane tank a flusher device that fills with 

19.  (Currently Amended) The non-biological wastewater treatment plant of claim 12, wherein the pore size of the membranes in the non-biological wastewater treatment plant is in the range of about 0.1 to 0.5 microns.

20.  (Currently Amended) The wastewater treatment system of claim 13, wherein the pore size of the membranes in each non-biological overflow treatment plant is in the range of about 0.1 to 0.5 microns.

21.  (Currently Amended) The method of claim 14, wherein said at least one non-biological overflow treatment plant comprises at least two which are provided at locations remote from the biological treatment plant.

22.  (Currently Amended) The method of claim 17, wherein the physically treated permeate outflow meets discharge requirements for overflow wastewater for a jurisdiction in which the at least one non-biological overflow treatment plant is located.

The following is an examiner’s statement of reasons for allowance: Each of independent apparatus claims 1, 12 and 13 is now deemed to distinguish over the 
Independent method claim 14 now distinguishes over the same prior art in view of combination of limitations concerning a method of treating an overflow in a system of sewerage that includes a biological treatment plant, including providing of a separate, non-biological overflow treatment plant, which receives overflow wastewater which is screened, coagulated and treated by submerged membranes having a pore size sufficiently small to separate out and reduce bacteria, without activated carbon or zeolite treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			 

JWD
10/18/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778